                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

SAM EDWARD THURMOND, SR.
ADC #127149                                                                       PLAINTIFF

V.                                  CASE NO: 4:17CV00314 JM

DELLWYN ELKINS, et al.                                                            DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommendations should be,

and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS, THEREFORE, ORDERED that

       1.      Plaintiff’s 42 U.S.C. § 1983 claims are DISMISSED without prejudice.

       2.      Defendants’ motion for summary judgment (Doc. No. 85) is DENIED as MOOT.

       3.      Plaintiff’s state law claims are DISMISSED without prejudice.

       4.      Plaintiff’s complaint is DISMISSED without prejudice.

       5.      The Court CERTIFIES, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from any Order adopting this Recommendation and the accompanying Judgment 

would not be taken in good faith.

       IT IS SO ORDERED this 4th day of April, 2019.




                                                      ___________________________________
                                                      UNITED STATES DISTRICT JUDGE
